Citation Nr: 0533597	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  03-36 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to enhanced or additional Dependency and 
Indemnity Compensation (DIC) benefits pursuant to 38 U.S.C.A. 
§ 1311(a)(2).

(The issues of the validity of the creation of an overpayment 
in the amount of $12,795 as a result of DIC benefits and 
whether the attorney is entitled to a higher fee are 
addressed in separate decisions.) 


REPRESENTATION

Appellant represented by:	Richard R. James, Esq.



ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from May 1980 to August 1982.  
The veteran died in September 1994.  The appellant is the 
surviving spouse.

This comes before the Board of Veterans' Appeals (Board) on 
appeal as a result of the appellant's dissatisfaction with 
how the Department of Veterans Affairs (VA) Regional Office 
(RO) effectuated the Board's November 2002 grant of 
entitlement to service connection for the cause of the 
veteran's death.  

During the pendency of the appeal, the appellant, via her 
attorney, has alleged entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 (West 2002).  Because DIC 
benefits have been granted under the provisions of 
38 U.S.C.A. § 1310, the appellant's arguments in this regard 
are moot, and no additional consideration of this matter is 
warranted.


FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary 
for an equitable disposition of the appellant's appeal.

2.  The veteran died on September [redacted], 1994.

3.  The appellant filed her claim for enhanced DIC benefits 
under 38 U.S.C.A. § 1311(a)(2) in March 2003.  

4.  The appellant is not entitled to a hypothetical analysis 
of her claim for enhanced DIC benefits under 38 U.S.C.A. 
§ 1311(a)(2).

5.  The veteran was not rated as totally disabled for a 
continuous period of at least eight years immediately 
preceding his death.  


CONCLUSION OF LAW

The claim for an award of DIC pursuant to 38 U.S.C.A. 
§ 1311(a)(2) is denied as a matter of law. 38 U.S.C.A. §§ 
1311, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.22, 3.159 (2005); Sabonis v. Brown, 4 Vet. App. 384 
(1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board of Veterans' Appeals granted DIC benefits pursuant 
to 38 U.S.C.A. § 1310 in its decision of November 4, 2002.  
There, the Board found that the veteran's service-connected 
schizophrenia contributed substantially or materially to the 
cause of the veteran's death.  In its rating decision of 
December 2, 2002, the RO effectuated the grant and awarded 
benefits effective September 19, 1994, the date of the 
appellant's claim for service connection for the cause of the 
veteran's death under 38 U.S.C.A. §  1310.  

In January 2003, the RO sent a letter to the appellant and 
her attorney detailing the  breakdown of the amounts of her 
entitlement.  Through her attorney, she filed a statement 
registering disagreement with how the award was calculated.  
In a letter dated March 9, 2003, the appellant argues that 
the RO did not consider "enhanced DIC," and that she is 
entitled to the enhancement under 38 U.S.C.A. § 1311(a)(2).  
This is the first time this argument is raised by the 
appellant since she applied for DIC benefits following the 
death of the veteran.  It is a new claim that is separate and 
distinct from the award of death benefits granted by the 
Board pursuant to 38 U.S.C.A. § 1310, and a different theory 
of entitlement must be demonstrated for an award.  

38 U.S.C.A. § 1311(a)(2) provides surviving spouses with an 
enhancement to the regular DIC entitlement in the case of "a 
veteran who at the time of death was in receipt of or was 
entitled to receive ... compensation for a service-connected 
disability that was rated totally disabling for a continuous 
period of at least eight years immediately preceding death."  

In her substantive appeal to the Board, the appellant argues 
that VA is required to determine whether the veteran would 
have hypothetically been entitled to receive disability 
compensation at the rate of 100 percent for the qualifying 8-
year period.  She cites to Hix v. West, 12 Vet. App. 138 
(1999), aff'd, 225 F.3d 1377 (Fed. Cir. 2000) to support her 
claim for hypothetical analysis.  

The citation of the Hix case is appropriate in that it aids 
in the interpretation of the law on this matter, but does not 
provide a complete analysis of the status of the law in this 
regard.  

The Court of Appeals for Veterans Claims (CAVC) issued a line 
of cases that essentially interpreted inconsistencies in VA 
law to provide for hypothetical entitlement in certain claims 
made by surviving spouses.  See, e.g., Green v. Brown, 10 
Vet. App. 111, 118-19 (1997); Cole v. West, 13 Vet. App. 268, 
278 (1999).

In response to these CAVC decisions, VA amended 38 C.F.R. § 
3.22, the regulation implementing § 1318 to restrict the 
award of DIC benefits to cases in which the veteran, during 
his or her lifetime, had established the right to receive 
total service-connected disability compensation for the 
period of time required by § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a prior claim or claims. See 65 Fed. Reg. 
3,388 (Jan. 21, 2000).  The regulation, as amended, 
specifically prohibits "hypothetical entitlement" as an 
additional basis for establishing eligibility.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (CAFC) held 
that for the purpose of determining whether a survivor is 
entitled to "enhanced" DIC benefits under 38 U.S.C.A. § 
1311(a)(2) (veteran required to have been rated totally 
disabled for a continuous period of eight years before 
death), the provisions of 38 C.F.R. § 20.1106, the 
implementing regulation, do permit "hypothetical 
entitlement."  

However, in a later case, National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 260 F.3d 
1365 (Fed. Cir. 2001) (NOVA I), the CAFC addressed a 
challenge to the validity of the amended 38 C.F.R. § 3.22.  

Initially, the CAFC found that VA's amendment of 38 C.F.R. § 
3.22 constituted an interpretive rule that did no more than 
interpret the requirements of § 1318 and clarified VA's 
earlier interpretation of the statute. NOVA I at 1376-77.  

Upon consideration of § 1318, the CAFC found that the 
statutory language was ambiguous as to whether a 
"hypothetical" claim was allowed and noted that 38 U.S.C.A. § 
1311(a), which also has "entitled to receive" language, as 
interpreted in Hix, was virtually identical to 38 U.S.C.A. § 
1318, but that VA interpreted them differently.  NOVA I at 
1379.  Moreover, it found that the pertinent regulations, 38 
C.F.R. § 3.22 and 38 C.F.R. § 20.1106, were in conflict with 
respect to interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  The 
CAFC remanded the case in order for VA to undertake expedited 
rulemaking to explain the rationale for interpreting the 
statutes differently or to resolve the conflict between the 
two regulations. NOVA I at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical entitlement" 
determinations under 38 U.S.C.A. § 1311(a) on the question as 
to whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit.  See 67 Fed. Reg. 
16,309-16,317 (April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), the CAFC, after reviewing its holding in 
NOVA I, observed that VA had determined that the "entitled to 
receive" language of 38 U.S.C.A. §§ 1311(a) and 1318 should 
be interpreted in the same way and that 38 C.F.R. § 3.22 
provided the correct interpretation. It held that VA could 
properly do so and had adequately explained its rationale. 
NOVA II at 1378.

In the present case, the Board finds that the appellant is 
not entitled to DIC benefits under 38 U.S.C.A. § 1311(a)(2).  
The veteran was in receipt of 100 percent disability 
compensation for his service-connected schizophrenia from 
October 9, 1986, through the date of his death, September [redacted], 
1994.  This is 29 days short of the eight years specified by 
the statute.  

As noted above, the appellant filed her claim for enhanced 
DIC benefits in her letter of March 2003, after the 
regulation prohibiting hypothetical entitlement was amended 
and she is not entitled to the pre-amendment interpretation 
of 38 C.F.R. § 20.1106.  The appellant's belief that the 
veteran's service-connected schizophrenia should have been 
evaluated as totally disabling for 8 years before his death 
is a claim of "hypothetical entitlement," which is excluded 
from consideration, see NOVA II, and as such, she is not 
entitled to the hypothetical analysis as a matter of law.  

Where the law and not the evidence is dispositive of the 
issue before the Board, the claim should be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 
Accordingly, the claim for DIC under 38 U.S.C.A. § 1311 must 
be denied.

Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), found at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), among 
other changes, expanded the notification and duty to assist 
obligations owed to claimants.

The CAVC has held that the VCAA does not affect matters on 
appeal when the question is limited to statutory 
interpretation.  See generally Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Livesay v. Principi, 15 Vet. App. 
165 (2001) (en banc) (holding that the VCAA is not applicable 
where it could not affect a pending matter and could have no 
application as a matter of law); Smith v. Gober, 14 Vet. App. 
227, 231-32 (2000); Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Manning v. Principi, 16 Vet. App. 534, 542-3 (2002) 
and cases cited therein.

In addition, the VA General Counsel has held that VA is not 
required under 38 U.S.C.A. § 5103(a) to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit. VAOPGCPREC 
5-04.

In the present case, the issue of entitlement to DIC under 
the provisions of 38 U.S.C.A. § 1311 is a legal one as there 
is no dispute as to the essential facts required to resolve 
the matter.  

The outcome of the appeal is governed by the interpretation 
and application of the law and regulations rather than by 
consideration of the adequacy of the evidence or resolving 
conflicting evidence. Accordingly, the notice and duty to 
assist provisions of the VCAA are inapplicable, and no 
further development under the VCAA is required.

ORDER

Entitlement to additional DIC pursuant to 38 U.S.C.A. § 
1311(a)(2) is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


